--------------------------------------------------------------------------------

Exhibit 10.1
.[image0.jpg]
GENCO SHIPPING & TRADING LIMITED
299 PARK AVENUE
12TH FLOOR
NEW YORK, NEW YORK 10171
646-443-8550
June 23, 2014


Mr. John Wobensmith
Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, New York 10171


Dear John:


The purpose of this letter is to confirm our understanding regarding an
amendment to the agreement between you and Genco Shipping & Trading Limited
("Genco" or the "Company") dated September 21, 2007, as amended prior to the
date hereof (the "Agreement").  When fully executed, this letter shall
constitute an amendment to the Agreement.  It is hereby agreed as follows:


1.            You hereby acknowledge, agree to, and waive your right to object
to the assumption of the Agreement (as amended hereby) by Genco pursuant to
section 365 of Title 11 of the United States Code and the Prepack Plan (as
defined below).


2.            A new Section 6(f) of the Agreement is hereby added as follows:


(f)            Pursuant to the Genco Shipping & Trading Limited 2014 Management
Incentive Plan (the "MIP"), Genco shall make an allocation of awards to you
under the MIP  (the "Allocation") within thirty (30) days after the Effective
Date of the Prepack Plan (each as defined in the MIP) and provide you with
written notice of the Allocation.  If the Allocation is not reasonably
satisfactory to you, then within seven (7) days after you receive written notice
of the Allocation, you may elect to terminate your employment pursuant to this
Section 6(f) by written notice to Genco.  In the event of such election, the
obligations of Genco shall cease immediately and you shall not be entitled to
any further payments of any kind except for (i) an amount equal to your accrued
but unpaid Base Salary through the Termination Date (as defined below); (ii) any
amounts owing to you but not yet paid, including without limitation, any bonus
payments awarded for any performance period that has ended and any business
expenses required to be reimbursed under Section 5(e); (iii) other payments,
entitlements and benefits, if any, in accordance with applicable plans,
programs, arrangements of, or any agreement, including this Agreement (excluding
any other subsection of Section 6 hereof), with the Company or any affiliate; 
and (iv) a lump-sum payment of two million dollars ($2,000,000), which lump-sum
payment shall be payable within thirty (30) days after the Termination Date. For
the avoidance of doubt, Section 8 of the Agreement shall apply to the amounts,
benefits or entitlements payable under this Section 6(f).  For purposes of this
Section 6(f), "Termination Date" shall mean a date determined by the Company
which is no more than sixty (60) days after notice of your election to terminate
pursuant to this Section 6(f) is given.  During the period beginning after such
notice and ending on the Termination Date, in addition to your other duties and
obligations, you shall provide such assistance as Genco may reasonably request
in the transitioning of your duties to other personnel.


3.            Section 8 of the Agreement hereby is deleted and replaced by the
following new Section 8:

--------------------------------------------------------------------------------

8. (a) Notwithstanding anything to the contrary in Sections 6 or 7 of this
Agreement, if you are a "specified employee" of the Company within the meaning
of Treasury Regulation Section 1.409A-1(i), any amounts due to be paid to you
during the six-month period following the Termination Date (the "Applicable
Period") that cannot be paid to you during the Applicable Period pursuant to
Treasury Regulation Section 1.409A-3(i)(2) shall be accumulated and paid to you
on the date that is six months and one day following the Termination Date. In
determining whether a payment can be made (or is required to be delayed)
pursuant to this Section 8(a), the Company shall take into account any
applicable exceptions to Section 409A, including, without limitation, the
separation pay plan provisions of Treasury Regulation Section 1.409A-1(b)(9).


(b) This Agreement is intended to comply with Code Section 409A and Code Section
457A, and the foregoing provisions and any action taken related thereto shall be
construed accordingly.


(c) You shall have no duty to mitigate the amounts payable to you in the event
of the termination of your employment under Sections 6 and 7 or any other
amounts, benefits or entitlements payable to you hereunder or otherwise, and
such amounts, benefits and entitlements shall not be subject to reduction,
offset or repayment for any compensation received by you from employment in any
capacity or other source following the termination of your employment with Genco
or on account of any claim the Company or any member of the Genco Group may have
against you.


4.            Sections 1, 2 and 3 hereof shall be effective only upon the
occurrence of the Effective Date of the Prepack Plan.


5.            Except as explicitly set forth herein, all terms and conditions
contained in the Agreement shall remain in full force and effect.


6.            This letter and the Agreement contain the entire understanding
between the parties on the subjects covered here and supersede all prior
agreements, arrangements and understandings, whether written or oral, regarding
the subjects covered here.  The Agreement may not be changed, or any of its
provisions waived, orally, but only in writing signed by both parties.


[Signature page follows.]

--------------------------------------------------------------------------------



 
 
Very truly yours,
 
 
 
 
 
 
GENCO SHIPPING & TRADING LIMITED
 
 
 
 
 
 
 
 
 
 
By:
/s/ Robert G. Buchanan
 
 
 
Name:  Robert G. Buchanan
 
 
 
Title:  President
ACCEPTED AND AGREED TO:
 
 
 
 
 
 
 
 
 
 
 
/s/ John Wobensmith
 
 
 
John Wobensmith
 
 
 
 
 
 
 
Date:  June 23, 2014
 
 
 


 

--------------------------------------------------------------------------------